DISSENTING OPINION.
I cannot agree that appellee corporation is exempt from state ad valorem taxes. It was not established under the "Balance Agriculture with Industry Statute." It was incorporated December 10th, 1938, under the general incorporated laws of the State, and was established after chapter 76, Extraordinary Session of 1938, which became effective August 20, 1938; and that act expressly states that such enterprises are not exempt from state ad valorem taxes.
The factory in the Meador case was established as a new enterprise in December, 1936, after the enactment of chapter 1, Laws First Extraordinary Session 1936, which superseded chapter 159, General Laws 1936. The taxes involved in the Meador case were for 1937, and therefore governed by chapter 1, First Extraordinary 1936. Chapter 76, Extraordinary Session 1938, conflicts with, and therefore supersedes, chapter 1, First Extraordinary Session of 1936.
"It is familiar learning that exemptions from taxation will never be presumed, and that the burden is upon the claimant of exemptions to establish clearly his right to such exemptions. Exemptions are to be strictly construed." Jackson Fertilizer Company v. Stone, 173 Miss. 183, 162 So. 170, 172; Barnes v. Jones, 139 Miss. 675, 103 So. 773, 43 A.L.R. 673; Morris Ice Co. v. Adams, 75 Miss. 410, 22 So. 944; Gulfport Bldg.  Loan Ass'n v. City of Gulfport, 155 Miss. 498, 124 So. 658; Millsaps College v. City of Jackson, 136 Miss. 795, 101 So. 574, Id.,275 U.S. 129, 48 S.Ct. 94, 72 L.Ed. 196.
Smith, C.J., concurs in this opinion. *Page 819